                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAARON SHEARS,                                      )
                                                    )
                Plaintiff,                          )      Civil Action No. 18-602
                                                    )      Judge Nora Barry Fischer
                        v.                          )      Magistrate Judge Maureen P. Kelly
                                                    )
C.O. MOONEY, C.O. MITCHELL, STATE                   )
CORRECTIONAL INSTITUTION SCI                        )      Re: ECF No. 40
GREENE, and SUPERINTENDENT                          )
ROBERT GILMORE                                      )
                                                    )
                Defendants.


                                               ORDER

          Currently before this Court is a Declaration filed by Plaintiff Daaron Shears (“Plaintiff”),

in which he seeks a preliminary injunction to stop Defendants from taking retaliatory actions

against Plaintiff for filing the instant lawsuit. ECF No. 40. Because the basis upon which

Plaintiff seeks injunctive relief is different from the subject of this action, a preliminary

injunction is not an appropriate vehicle through which to obtain relief. Martin v. Pennsylvania

Dep’t of Corr., Civ. A. No. 08-1604, 2009 U.S. Dist. LEXIS 30170, at *1-2 (W.D. Pa. Apr. 9,

2009).     Accordingly, Plaintiff’s Declaration, which the Court construes as a petition for a

preliminary injunction, is denied without prejudice to Plaintiff’s ability to file a motion for leave

to file a second Amended Complaint in this action containing all properly exhausted and related

claims.

          In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any
appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.


Dated: October 29, 2018

                                            BY THE COURT:

                                            /s/ Maureen P. Kelly
                                            MAUREEN P. KELLY
                                            UNITED STATES MAGISTRATE JUDGE

cc:    Daaron Shears
       KV1912
       175 Progress Dr.
       Waynesburg, PA 15370




                                               2
